CONFIDENTIAL




Exhibit 10(c)12
GLOBAL AMENDMENTS TO
VOGTLE ADDITIONAL UNITS AGREEMENTS


This Global Amendments to Vogtle Additional Units Agreements, dated as of
February 18, 2019 (“Global Amendment”), is by and among GEORGIA POWER COMPANY, a
corporation organized and existing under the laws of the State of Georgia
(“GPC”), OGLETHORPE POWER CORPORATION (AN ELECTRIC MEMBERSHIP CORPORATION), an
electric membership corporation formed under the laws of the State of Georgia
(“OPC”), MUNICIPAL ELECTRIC AUTHORITY OF GEORGIA, a public body corporate and
politic and an instrumentality of the State of Georgia (“MEAG”), MEAG POWER
SPVJ, LLC, MEAG POWER SPVM, LLC, MEAG POWER SPVP, LLC, each a Georgia limited
liability company (collectively, the “MEAG SPVs”), and THE CITY OF DALTON,
GEORGIA, an incorporated municipality in the State of Georgia acting by and
through its Board of Water, Light and Sinking Fund Commissioners d/b/a Dalton
Utilities (“Dalton”) (GPC, OPC, MEAG, the MEAG SPVs and Dalton hereinafter
referred to individually as a “Party” and collectively called the “Parties”).
WITNESSETH
WHEREAS, GPC, OPC, MEAG, the MEAG SPVs and Dalton entered into the agreements
set forth in Appendix A in connection with the development, construction,
licensing, startup, operation, maintenance, and decommissioning of two new
nuclear generating units at the Vogtle Electric Generating Plant in Burke
County, GA (collectively, the “Additional Units Agreements”); and
WHEREAS, in connection with the continuation of construction of the Additional
Units, the Parties have agreed to amend certain of the Additional Units
Agreements as set forth in this Global Amendment;
NOW, THEREFORE, in consideration of the recitals, the mutual promises herein and
other good and valuable consideration, the receipt and sufficiency of which the
Parties acknowledge, the Parties, intending to be legally bound, acknowledge,
stipulate and agree as follows:
Section 1.0    Amendments to Agreement and Amendment.
1.1    Section 2.1(a)(iii) of the Agreement and Amendment (as defined in item 12
of Appendix A) is deleted and replaced with the following:
(iii)
(1) any (A) decision by the Georgia Public Service Commission (“GPSC”) to
disapprove any portion of GPC’s share of the total Project investment or GPC’s
associated financing costs in excess of the first 6% of such investment and
financing costs for any six-month VCM reporting period or (B) determination by
the GPSC during its review of GPC’s Seventeenth Semi-Annual Construction
Monitoring Report, Request for Approval of the Expenditures Made between January
1, 2017 and June 30, 2017, and Request for Approval of the Revised Project Cost
Estimates and Construction Schedule Pursuant to O.C.G.A. § 46-3A-7(b), submitted
by GPC






--------------------------------------------------------------------------------

CONFIDENTIAL


to the GPSC August 31, 2017 (“VCM 17”) review, or at any time thereafter, (i)
that any of GPC’s share of the total Project investment or GPC’s associated
financing costs (except those already specified in GPSC’s December 20, 2016,
Order Adopting Stipulation, filed January 3, 2017) in excess of the first 6% of
such investment and financing costs during any six-month VCM reporting period
from or after VCM 17 will not be recovered in GPC’s retail rates because they
are deemed by the GPSC to be unreasonable or imprudent or for any other reason,
or (ii) that such investment or associated financing costs in excess of the 6%
threshold for any six-month VCM reporting period will be presumed to be
unreasonable or imprudent or unrecoverable, in each case which decision or
determination shall have become final and non-appealable; or (2) from or after
the VCM 17 reporting period, GPC shall (i) not submit any portion of GPC’s share
of the total Project investment or GPC’s associated financing costs in excess of
the 6% threshold for any six-month VCM reporting period to the GPSC for approval
by the conclusion of its routine VCM reporting process or (ii) publicly
announce, with respect to any portion of GPC’s share of the total Project
investment or GPC’s associated financing costs in excess of the 6% threshold for
any six-month VCM reporting period, its intention not to submit such portion to
the GPSC for approval for recovery in GPC’s rates (except, with respect to
subclauses (2) (i) and (2)(ii), the $694,000,000 of its share of the total
Project investment incurred during the six-month VCM reporting period covered by
GPC’s Nineteenth Semi-Annual Construction Monitoring Report, submitted August
31, 2018, that GPC did not submit to the GPSC for approval for recovery in GPC’s
rates); it being expressly understood and agreed that any investments or costs
constituting the basis of a PAE under this subsection (2) shall not also support
a PAE under subsection (1); provided, however, that amounts paid by GPC under
Section 7.11 of the Ownership Participation Agreement to cover costs that would
otherwise be borne by a non-GPC Participating Party shall not be taken into
account for purposes of determining whether a PAE has occurred under this
Section 2.1(a)(iii) and shall not count towards the 6% threshold for any
six-month VCM reporting period;
1.2    Section 2.1(a)(iv) of the Agreement and Amendment is deleted and replaced
with the following (the flush proviso following section 2.1(a)(iv) is
unmodified):
(iv)
a cumulative increase in the estimated construction schedule for the Project, as
reported to the Parties by SNC, that increases the construction schedule by an
amount equal to or greater than one (1) year in excess of the longer of (x) the
estimated construction schedule reported by GPC in VCM 17 (Commercial Operation
dates of November 2021 for Unit 3 and November 2022 for Unit 4) and approved by
the GPSC or (y) the longest of any estimated construction schedule approved by
the Participating Parties owning at least an aggregate ninety percent (90%)
Ownership Interest in the Additional Units in connection with a PAE (for
example, if a PAE occurs for a cumulative increase in the estimated schedule for
the Project, as reported to the Parties by SNC, of twelve months or more over
the VCM 17 estimated schedule and the Participating Parties owning at least an
aggregate ninety percent (90%) Ownership Interest in the Additional Units voted
to continue or defer the Project, if the estimated schedule for the Project, as
reported to the Parties by SNC, later increases on a cumulative basis by an
additional twelve



2

--------------------------------------------------------------------------------

CONFIDENTIAL


months or more, the later twelve-month or more increase shall constitute its own
separate, additional PAE event).
For purposes of this Section 2.1(a)(iv), the phrase “as reported to the Parties
by SNC,” shall mean, without duplication: (1) a written notice to the Parties
executed by the Chief Executive Officer or Executive Vice President of SNC
including such estimated construction schedule for the Project, or (2) a formal
presentation by SNC or GPC for vote of the Parties of a proposed budget
containing such estimated construction schedule for the Project for approval in
accordance with the Ownership Participation Agreement, or (3) a filing by GPC
with the GPSC including such estimated construction schedule for the Project; it
being expressly understood and agreed that any estimated construction schedule
for the Project can only constitute the basis for one PAE despite the multiple
ways/times it may be reported to the Parties by SNC;
1.3    Section 2.12 of the Agreement and Amendment is modified as follows:
(a)Section 2.12(a) is amended to delete the third paragraph and replace it with
the following: “[Insert description of each PAE event to which the Ballot
relates. For any PAE under 2.1(a)(iii), the description shall include the
specific dollar amount of investment, financing costs or both that is the basis
of the PAE. For any PAE under 2.1(a)(iv), the description shall include the new
estimated Commercial Operation dates that are the basis of the PAE.]”
(b)Section 2.12(b) is amended to delete the first sentence and replace it with
the following: “Each Party shall have fifteen (15) business days from its
receipt of the Ballot to return a properly completed and executed Ballot to each
of the other Parties (the “Ballot Deadline”).”
(c)Section 2.12(d) is amended by adding the following to the end before the
period: “; provided, however, in the event that Parties holding more than fifty
percent (50%) of the Ownership Interest in the Additional Units vote to continue
the Project, the Chief Executive Officer or Executive Vice President of GPC will
direct the Chief Executive Officer or Executive Vice President of SNC to
continue diligent performance of work for a period of thirty (30) days after
expiration of the authorization period described in Section 2.12(c). During such
thirty (30) day period, the Parties will negotiate in good faith regarding terms
of the resumption of the Project. If at the conclusion of the extension period,
the Parties holding an aggregate ninety percent (90%) or more of the Ownership
Interest in the Additional Units do not agree to continue the Project, the Chief
Executive Officer or Executive Vice President of GPC will direct the Chief
Executive Officer or Executive Vice President of SNC to commence and have
completed on behalf of the Parties the orderly termination of Project work, and
the Parties who originally voted to continue the Project (“Voting Owners”) shall
reimburse the Parties who originally did not vote to continue the Project
(“Non-Voting Owners”) for such Non-Voting Owners’ portion of incremental Costs
of Construction during such thirty (30) day period.”
1.4    Section 3.1 of the Agreement and Amendment is deleted and replaced with
the following:


3

--------------------------------------------------------------------------------

CONFIDENTIAL


Section 3.1    No Unilateral Deferral Rights. No Party shall have a unilateral
right to defer the Project. Any provision of the Development Agreement or
Ownership Participation Agreement that implies that GPC has a unilateral right
to defer the Project shall be interpreted to give effect to the first sentence
of this Section 3.1.
Section 2.0    Amendments to Ownership Participation Agreement.
2.1    Section 5.3(b) of the Ownership Participation Agreement is amended to
replace the first sentence with the following: “GPC may in its sole discretion
elect to cancel the Project at any time.”
2.2    Article V is amended by adding a new Section 5.9 as follows:
Section 5.9    Project Advisors. KPMG will be retained on behalf of the
Participating Parties in accordance with the engagement letter executed with
KPMG on July 24, 2018, to consult, advise and report to the Participating
Parties on issues pertaining to (1) project management and controls, (2)
organizational controls, (3) commercial management plans, and (4) interim
project reports. KPMG will remain as project advisors until the earlier of: (1)
KPMG is released by the Participating Parties owning at least an aggregate 67%
Ownership Interest in the Additional Units or (2) the Commercial Operation of
both Additional Units. If KPMG is no longer able or willing to fulfill such role
they shall be replaced with an equivalent nationally recognized construction
management group.
2.3    Section 7.4 of the Ownership Participation Agreement is amended as
follows:
(a)     Section 7.4(a) is amended by adding the parenthetical “(except as
provided in Section 7.11)” in the first sentence after the phrase “in proportion
to their respective Ownership Interests in such Additional Units” and before the
phrase “in accordance with the further provisions of this Section 7.4;”:
(b)    Section 7.4 is amended by adding the following new Section 7.4(h):
(h)    To the extent Cost of Construction on an Additional Unit is less than the
VCM 19 Forecast for that Additional Unit and achieves the 29+ Month Schedule as
to that Additional Unit, GPC shall be entitled to 60.7% of the savings on the
Additional Unit and the other Participating Parties will share 39.3% of the
savings on the Additional Unit on a pro rata basis according to their Ownership
Interests.
2.4    Article VII of the Ownership Participation Agreement is amended by adding
the following new Section 7.11 at the end:
Section 7.11    Alternative Contribution Percentages. Notwithstanding Sections
5.4 and 7.4 of this Agreement, but without limiting the application of such
sections to allocation of the Cost of Construction to the extent not addressed
by this Section 7.11, the provisions of this Section 7.11 shall apply for
purposes of determining the Participating Parties’ payment responsibilities for
the portion of costs addressed by this Section 7.11.
(a)    Consistent with Sections 5.4 and 7.4, each Participating Party will


4

--------------------------------------------------------------------------------

CONFIDENTIAL


pay its share of Qualifying Construction Costs up to the VCM 19 Forecast plus
$800 million according to their Ownership Interests.
(b)    In the event the estimate at completion is revised and exceeds the VCM 19
Forecast by more than $800 million, GPC will pay:
(i)    55.7% of actual Qualifying Construction Costs between the VCM 19 Forecast
plus an additional $800 million and the VCM 19 Forecast plus an additional $1.6
billion; and the other Participating Parties will share 44.3% of such costs on a
pro rata basis according to their Ownership Interests. For the avoidance of
doubt GPC shall be obligated to pay up to $80 million of the other Participating
Parties’ share of costs in the aggregate under this Section 7.11(b)(i).
(ii)    65.7% of the Qualifying Construction Costs between amounts greater than
the VCM 19 Forecast plus an additional $1.6 billion and the VCM 19 Forecast plus
an additional $2.1 billion, and the other Participating Parties will share 34.3%
of such costs on a pro rata basis according to their Ownership Interests. For
the avoidance of doubt GPC shall be obligated to pay up to $100 million of the
other Participating Parties’ share of costs in the aggregate under this Section
7.11(b)(ii).
(c)     In the event the estimate at completion is revised and exceeds the VCM
19 Forecast plus $2.1 billion, each of the Participating Parties shall have a
one-time option to be exercised or not at the time the budget forecast first
shows the budget exceeding the VCM 19 Forecast plus $2.1 billion to tender a
portion of its Ownership Interest to GPC in exchange for GPC's agreement to pay
100% of such Participating Party’s remaining share of Cost of Construction in
excess of the VCM 19 Forecast plus $2.1 billion.
(i)    In order to make an effective tender of its interest, a Participating
Party must provide GPC with evidence that each lender, off taker or other party
with an interest in a Participating Party’s interest in the Additional Units has
approved the conveyance of such interest in the Additional Units to GPC under
this Section 7.11(c) and has agreed to release any liens relating to the
interest to be conveyed to GPC.
(ii)    The Ownership Interest to be conveyed from the tendering Participating
Party to GPC shall be calculated based on each Participating Party’s share of
Cost of Construction paid at the Commercial Operation date of Unit 4 divided by
the total Cost of Construction paid by all Participating Parties at Commercial
Operation date of Unit 4. In order to reconcile Ownership Interests to total
Cost of Construction paid by each Participating Party, such interests shall be
conveyed by the tendering Participating Party free and clear of all encumbrances
or clouds on title, within 180 days of the Commercial Operation date of Unit 4.
For purposes of the calculation to be done to determine the Ownership Interest
to be conveyed the actual Cost of Construction of the Additional Units as of the
Commercial Operation Date


5

--------------------------------------------------------------------------------

CONFIDENTIAL


of Unit 4 shall be used.
(iii) GPC shall have the option of canceling the Project in lieu of accepting an
offer under this Section 7.11(c).
(iv)    If one or more Participating Parties exercise the option set forth in
this Section 7.11(c) and GPC does not exercise its option of canceling the
Project in lieu of such offer, then GPC shall accept such offer and each
Participating Party’s Ownership Interest and right to output in the Additional
Units will be adjusted in accordance with the percentage of the total Cost of
Construction paid by that Participating Party, net of Toshiba guarantee
payments, and each Participating Party shall be credited in the calculation in
Section 7.11(c)(ii) for any Qualifying Construction Costs payments made by GPC
on behalf of such Participating Party in accordance with Section 7.11(b) as if
such payment was a Cost of Construction paid by that Participating Party, as of
Commercial Operation date of Unit 4.
(v)    Any Participating Party that does not make a tender under Section 7.11(c)
will share Cost of Construction in excess of VCM 19 Forecast plus $2.1 billion
according to its Ownership Interest.
2.5    Appendix A of the Ownership Participation Agreement is amended as
follows:
(a)    A new definition for “29+ Month Schedule” is added as follows:
“29+ Month Schedule” means a schedule achieving Commercial Operation occurring
on or before November 30, 2021 for Unit 3 and November 30, 2022 for Unit 4.
(b)    A new definition for “Force Majeure Event” is added as follows:
“Force Majeure Event” means any event or circumstance to the extent that it: (a)
prevents or materially delays or materially increases the costs of the
performance of work in connection with the Project (whether by GPC, Southern
Nuclear Operating Company, Inc., or any contractors or subcontractors) or the
performance of any GPC or Southern Nuclear Operating Company, Inc. obligation in
connection with the various Project ownership and agency agreements; (b) is
beyond the reasonable control of and not the result of the fault or negligence
of GPC or Southern Nuclear Operating Company, Inc.; and (c) could not have been
prevented by GPC’s or Southern Nuclear Operating Company, Inc.’s exercise of
reasonable diligence. To the extent that the preceding conditions are satisfied,
Force Majeure Events include the following events or circumstances: (i) war,
civil insurrection, riots, sabotage, acts of terrorism; (ii) acts of God,
including flash floods, hurricanes, tornadoes, typhoons, lightning strikes,
earthquakes and the like; (iii) epidemics, quarantines, embargoes, trade
disputes, blockades; (iv) labor disputes, strikes, labor shortages; (v)
governmental actions or inactions (or significant delays associated with
issuance of such actions) that affect the licensing, completion, startup,
operations, or financing of the Project; (vi) changes in laws or regulations
governing the Project; (vii) significant market fluctuations; (viii)


6

--------------------------------------------------------------------------------

CONFIDENTIAL


bankruptcy or abandonment by contractors or subcontractors; (ix) significant
supply chain disruptions, including shortages of equipment and materials; (x)
administrative proceedings or litigation regarding ITAAC or other regulatory
challenges to commencement of operation of the Project.
(c)    A new definition for “Project” is added as follows:
“Project” means the construction, completion, testing, startup and
pre-operational turnover of the Additional Units.
(d)    A new definition for “Qualifying Construction Costs” is added as follows:
“Qualifying Construction Costs” means all Cost of Construction payable under
this Agreement, provided however that Qualifying Construction Costs do not
include: (i) costs that are the result of a Force Majeure Event, (ii) legal fees
and legal expenses incurred due to litigation with contractors or subcontractors
that are not subsidiaries or affiliates of Southern Company, and (iii) costs
caused by non-GPC Participating Party requests, except for the exercise of a
right to vote granted under this Agreement, that increase Costs of Construction
by $100,000 or more.
(e)    A new definition for “Unit 3” is added as follows:
“Unit 3” means the Additional Unit referred to in VCM 19 as “Unit 3.”
(f)    A new definition for “Unit 4” is added as follows:
“Unit 4” means the Additional Unit referred to in VCM 19 as “Unit 4.”
(g)    A new definition for “VCM 19” is added as follows:
“VCM 19” means GPC’s Nineteenth Semi-Annual Construction Monitoring Report,
submitted August 31, 2018.
(h)    A new definition for “VCM 19 Forecast” is added as follows:
“VCM 19 Forecast” means the total project cost of which GPC’s share is $8.4
billion.
Section 3.0    Amendment to Development Agreement
3.1    Section 3.8 of the Development Agreement is reinserted and shall read as
follows:
3.8    Cancellation. GPC may in its sole discretion elect to cancel the
construction, completion, testing, startup and pre-operational turnover of the
Additional Units at any time.
Section 4.0    Amendments to Operating Agreement
4.1    Article IV of the Operating Agreement is amended to add a Section 4.7 as
follows:


7

--------------------------------------------------------------------------------

CONFIDENTIAL


Section 4.7    Production Tax Credits.
(a)    Each non-GPC Participating Party shall have the option to sell to GPC, at
the applicable purchase price specified below, up to 100% of such Participating
Party’s production tax credits available under Section 45J of the Internal
Revenue Code (“PTCs”) earned in any given calendar month in connection with the
energy output from the Additional Units.
The applicable purchase price for a non-GPC Participating Party’s PTCs earned in
any calendar month shall be determined as follows:
(i)    If the total Cost of Construction (as that term is defined in the
Additional Units Ownership Agreement) for both Additional Units, as determined
at Commercial Operation of the second Additional Unit to reach Commercial
Operation, is:
(1) less than or equal to the VCM 19 Forecast (as that term is defined in the
Additional Units Ownership Agreement), the purchase price will be the amount
equal to the product of the aggregate value of the PTCs earned in such month to
be sold to GPC as determined under Section 45J(a) of the Internal Revenue Code
(the “Monthly PTC Value”) multiplied by 0.88.
(2) greater than the VCM 19 Forecast and less than the VCM 19 Forecast plus
$300,000,000, the purchase price will be the amount equal to the Monthly PTC
Value multiplied by 0.91.
(3) greater than or equal to VCM 19 Forecast plus $300,000,000 and less than VCM
19 Forecast plus $600,000,000, the purchase price will be the amount equal to
the Monthly PTC Value multiplied by 0.95.
(4) greater than or equal to VCM 19 Forecast plus $600,000,000, purchase price
will be the amount equal to the Monthly PTC Value multiplied by 0.98.
(ii)     For purposes of determining the applicable purchase price after
Commercial Operation of the first Additional Unit to reach Commercial Operation
but before Commercial Operation of the second Additional Unit to reach
Commercial Operation, the purchase price for any PTCs earned on energy generated
from the first Additional Unit in any calendar month will be calculated based on
the actual Cost of Construction (as that term is defined in the Additional Units
Ownership Agreement) for the first Additional Unit and the then-current budget
for remaining Cost of Construction to reach Commercial Operation of the second
Additional Unit (an “Interim Completion Estimate”). Following Commercial
Operation of the second Additional Unit, GPC and each Participating Party
selling PTCs pursuant to this Section 4.7(a)(ii) shall determine the actual
total Cost of Construction (as that term is defined in the Additional Units
Ownership


8

--------------------------------------------------------------------------------

CONFIDENTIAL


Agreement) for both Additional Units and, if such total actual Cost of
Construction differs from any Interim Completion Estimate, GPC shall pay to any
selling Participating Party, or any selling Participating Party shall pay to
GPC, as applicable, the difference between any purchase price for PTCs
determined based on an Interim Completion Estimate under this Section 4.7(a)(ii)
and the amount that the purchase price for such PTCs would have been had it been
calculated based on the actual total Cost of Construction for both Additional
Units.
(b)    All purchases by GPC of PTCs under this Section 4.7 shall occur during
the calendar month following the calendar month in which such PTCs were earned.
(c)    As a condition to any obligation by GPC to purchase and make payment for
a Participating Party’s PTCs under this Section 4.7 in any given month, the
Participating Party shall provide GPC with (i) documentation evidencing a
transfer by such Participating Party to GPC (effective upon payment) of all
right, interest and entitlement to such PTCs free of all liens and other
encumbrances, and (ii) an affidavit by an officer of the Participating Party
warranting that the Participating Party has not transferred any right, interest
or entitlement to such PTCs to any other Person and the transfer to GPC all of
the Participating Party’s right, interest and entitlement as to such PTCs is
free and clear of all liens and without breach of any agreements. The actual
transfer of PTCs from the Participating Party to GPC shall be effected as
provided in Section 45J of the Internal Revenue Code and all applicable
regulations and guidance issued by the Internal Revenue Service or the
Department of the Treasury with respect thereto as may be in effect from time to
time.
(d)    With respect to any transfer of PTCs by a Participating Party to GPC
contemplated by this Section 4.7, GPC and the Participating Party shall
cooperate and consult with each other regarding, and take all actions required
under Section 45J of the Internal Revenue Code and all applicable regulations
and guidance issued by the Internal Revenue Service or the Department of the
Treasury with respect thereto as may be in effect from time to time, for the
Participating Party to timely elect the application of Section 45J(e) of the
Internal Revenue Code with respect to such PTCs so that GPC shall be treated as
the taxpayer with respect to such PTCs in accordance with Section 45J(e) of the
Internal Revenue Code.
(e)    For purposes of this Section 4.7, each non-GPC Participating Party
represents and warrants that it is a “qualified public entity” under Section
45J(e)(2)(A) of the Internal Revenue Code, and GPC represents and warrants that
it is an “eligible project partner” under Section 45J(e)(2)(B) of the Internal
Revenue Code.
(f)    GPC’s obligation under this Section 4.7 will only apply to MEAG Power
SPVJ, LLC’s PTCs remaining following any GPC purchases of MEAG Power SPVJ, LLC’s
PTCs under a separate agreement between GPC and MEAG.


9

--------------------------------------------------------------------------------

CONFIDENTIAL


SECTION 5.0    Miscellaneous.
Section 5.1    Defined Terms.    Capitalized terms used in this Global Amendment
and not defined in this Global Amendment have the meanings assigned in the
respective Additional Units Agreements.
Section 5.2    Counterparts. This Global Amendment may be executed
simultaneously in two or more counterparts, each of which shall be deemed an
original but all of which together shall constitute one and the same instrument.
Further, the signatures of the duly authorized representatives of each Party
hereto need not be contemporaneous and shall be deemed effective if exchanged by
electronic transfer between the Parties hereto or their respective designees,
including transmittal by facsimile or electronic mail.
Section 5.3    Governing Law. The validity, interpretation, and performance of
this Global Amendment and each of its provisions shall be governed by the
internal laws of the State of Georgia.
Section 5.4    Severability. If any provision of this Global Amendment is
declared by any regulator or court of competent jurisdiction to be invalid or
unenforceable, the balance of this Global Amendment shall remain in effect, and
this Global Amendment shall be interpreted so as to give full effect to its
effective terms and still be valid and enforceable.
Section 5.5    Headings. Headings appearing herein are used solely for
convenience and are not intended to affect the interpretation of any provision
of this Global Amendment.
Section 5.6    Beneficiaries. This Global Amendment is entered into for the sole
benefit of the Parties, and except as may be specifically provided herein, no
other person shall be a direct or indirect beneficiary of, or shall have any
direct or indirect cause of action or claim in connection with, this Global
Amendment.
Section 5.7    Ratification. As amended by this Global Amendment, the Agreement
and Amendment, the Ownership Participation Agreement and the Operating Agreement
remain in full force and effect.
[Remainder of page left blank intentionally.]


10

--------------------------------------------------------------------------------


CONFIDENTIAL


IN WITNESS WHEREOF, the Parties have duly executed this Global Amendment as of
the date first above written.
Signed, sealed and delivered in the presence
of:
 
GEORGIA POWER COMPANY
 
 
 
 
 
 
/s/Melanie Burks
 
By:  /s/Chris Cummiskey
Witness
 
Name:  Chris Cummiskey
 
 
Title:  EVP, External Affairs & Nuclear Development
/s/Cheryl K. Smiley
 
 
Notary Public
 
 
My Commission expires:  February 27, 2020
 
Attest:  /s/Meredith M. Lackey
 
 
Its:  SVP, General Counsel and Corporate Secretary
 
 
(CORPORATE SEAL)
 
 
 
 
 
 
Signed, sealed and delivered in the presence
of:
 
OGLETHORPE POWER CORPORATION (AN ELECTRIC MEMBERSHIP CORPORATION)
 
 
 
 
 
 
/s/Elizabeth B. Higgins
 
By:  /s/Michael L. Smith
Witness
 
Name:  Michael L. Smith
 
 
Title:  President and CEO
 /s/Jean L. Wheeler
 
 
Notary Public
 
 
My Commission expires:  May 7, 2020
 
Attest:  /s/Kimberly D. Adams
 
 
Its: Secretary
 
 
(CORPORATE SEAL)
 
 
 
 
 
 
Signed, sealed and delivered in the presence
of:
 
MUNICIPAL ELECTRIC AUTHORITY
OF GEORGIA
 
 
 
 
 
 
/s/Deborah Diaz
 
By:  /s/James E. Fuller
Witness
 
Name:  James E. Fuller
 
 
Title:  President & Chief Executive Officer
/s/Cindy R. Carter
 
 
Notary Public
 
 
My Commission expires:  January 26, 2021
 
Attest: /s/Peter M. Degnan
 
 
Its:  Sr. Vice President & General Counsel
 
 
(CORPORATE SEAL)



[Global Amendment signature page 1]

--------------------------------------------------------------------------------

CONFIDENTIAL


 
Signed, sealed and delivered in the presence
of:
 
MEAG POWER SPVJ, LLC
 
 
 
 
 
By: MUNICIPAL ELECTRIC AUTHORITY
       OF GEORGIA, its sole member
 
 
 
/s/Deborah Diaz
 
By:  /s/James E. Fuller
Witness
 
Name:  James E. Fuller
 
 
Title:  President & Chief Executive Officer
/s/Cindy R. Carter
 
 
Notary Public
 
 
My Commission expires:  January 26, 2021
 
Attest: /s/Peter M. Degnan
 
 
Its:  Sr. Vice President & General Counsel
 
 
(CORPORATE SEAL)
 
 
 
Signed, sealed and delivered in the presence
of:
 
MEAG POWER SPVM, LLC
 
 
 
 
 
By: MUNICIPAL ELECTRIC AUTHORITY
       OF GEORGIA, its sole member
 
 
 
/s/Deborah Diaz
 
By:  /s/James E. Fuller
Witness
 
Name:  James E. Fuller
 
 
Title:  President & Chief Executive Officer
/s/Cindy R. Carter
 
 
Notary Public
 
 
My Commission expires:  January 26, 2021
 
Attest: /s/Peter M. Degnan
 
 
Its:  Sr. Vice President & General Counsel
 
 
(CORPORATE SEAL)
 
 
 
Signed, sealed and delivered in the presence
of:
 
MEAG POWER SPVP, LLC
 
 
 
 
 
By: MUNICIPAL ELECTRIC AUTHORITY
       OF GEORGIA, its sole member
 
 
 
/s/Deborah Diaz
 
By:  /s/James E. Fuller
Witness
 
Name:  James E. Fuller
 
 
Title:  President & Chief Executive Officer
/s/Cindy R. Carter
 
 
Notary Public
 
 
My Commission expires:  January 26, 2021
 
Attest: /s/Peter M. Degnan
 
 
Its:  Sr. Vice President & General Counsel
 
 
(CORPORATE SEAL)



[Global Amendment signature page 2]

--------------------------------------------------------------------------------

CONFIDENTIAL




Signed, sealed and delivered in the presence
of:
 
CITY OF DALTON, GEORGIA
BY: BOARD OF WATER, LIGHT AND
SINKING FUND COMMISSIONERS
D/B/A DALTON UTILITIES
 
 
 
/s/Mark Buckner
 
By:  /s/Tom Bundros
Witness
 
Name:  Tom Bundros
 
 
Title:  CEO
/s/Pam Witherow
 
 
Notary Public
 
 
My Commission expires:  May 13, 2019
 
Attest:  /s/John Thomas
 
 
Its:  Chief Energy Officer
 
 
(CORPORATE SEAL)
 
 
 





[Global Amendment signature page 3]

--------------------------------------------------------------------------------


CONFIDENTIAL




APPENDIX A
ADDITIONAL UNITS AGREEMENTS


1.    Plant Vogtle Owners Agreement Authorizing Development, Construction,
Licensing and Operation of Additional Generating Units, among GPC, OPC, MEAG and
Dalton, dated as of May 13, 2005
a.    MEAG Side Letter, dated as of May 13, 2005
b.    Amendment No. 1, dated as of April 21, 2006
c.    Agreement as to Typographical Error, dated as of April 19, 2007
d.    Amendment No. 2, dated as of April 8, 2008
e.    First Addendum to Development Agreement, dated as of April 8, 2008
f.    Agreement and Amendment No. 3, among the original parties and the MEAG
SPVs, dated as of February 20, 2014
2.    Additional Units Ownership Participation Agreement, among GPC, OPC, MEAG
and Dalton, dated as of April 21, 2006, recorded in Burke County, Georgia
a.    Letter regarding Clarification of Section 4.2(f), dated as of April 5,
2008
b.    Amendment No. 1, dated as of April 8, 2008
c.    Side Letter regarding delivery of Construction Budget, dated as of June
18, 2009
d.    Agreement and Amendment No. 2, among the original parties and the MEAG
SPVs, dated as of February 20, 2014
e.    Owners Consent to Assignment and Direct Agreement and Amendment, by and
among the parties and PNC Bank, National Association, doing business as Midland
Loan Services, a division of PNC Bank, National Association, dated as of
February 20, 2014
3.    Side Letter regarding Designation of SNC as Agent for Development
Agreement Activities, dated as of July 28, 2006


4.    Side Letter regarding Designation of SNC as Agent for Procurement,
Contract Management, Construction and Pre-Operation Activities, dated as of July
30, 2008
a.    Amendment to Side Letter, dated January 24, 2018


Global Amendment
Page A-1

--------------------------------------------------------------------------------

CONFIDENTIAL




5.    Amended and Restated Operating Agreement, among GPC, OPC, MEAG and Dalton,
dated as of April 21, 2006, recorded in Burke County, Georgia
a.    Amendment No. 1, dated as of April 8, 2008
b.    Agreement and Amendment No. 2, dated February 20, 2014
6.    Second Amended and Restated Nuclear Managing Board Agreement, among GPC,
OPC, MEAG and Dalton, dated as of April 21, 2006
a.    Amendment No. 1, dated as of April 8, 2008
b.    Agreement and Amendment No. 2, dated as of February 20, 2014
7.    Amended and Restated Nuclear Operating Agreement, between GPC and Southern
Nuclear Operating Company, Inc., dated as of April 21, 2006


8.    Declaration of Covenants and Cross-Easements for Vogtle Additional Units,
made by GPC, OPC, MEAG and Dalton, dated as of April 21, 2006, recorded in Burke
County, Georgia
a.    Amendment, dated December 18, 2013
9.    Omnibus Amendment Regarding Plant Vogtle Additional Units Description
among GPC, OPC, MEAG and Dalton, dated December 1, 2013, as filed in Burke
County


10.    Joint Defense Agreement – Licensing of Additional Vogtle Units, dated as
of January 11, 2007, by and among SNC, Balch & Bingham, LLP, GPC, Troutman
Sanders LLP, OPC, Sutherland Asbill & Brennan LLP, MEAG, Alston & Bird, LLP,
Dalton and Minor, Bell & Neal


11.    Letter Agreement regarding Agency Authority under Plant Agreements, dated
September 3, 2009


12.    Agreement Regarding Additional Participating Party Rights and Amendment
No. 3 to Plant Alvin W. Vogtle Additional Units Ownership Participation
Agreement and Amendment No. 4 to Plant Vogtle Owners Agreement Authorizing
Development, Construction, Licensing and Operation of Additional Generating
Units, dated November 2, 2017, among GPC, OPC, MEAG, the MEAG SPVs and Dalton
(as amended, the “Agreement and Amendment”)


a.    First Amendment, dated August 31, 2018


Global Amendment
Page A-2